DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 10/18/2021 has been entered. Claims 1-10 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome the objection set forth in the prior Office Action as well as the previous interpretation under 112(f) and rejection under 112(b).


Claim Interpretation 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transmitter/receiver…” in claim 9.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Bae et al. (US Patent Application Publication 2017/0277330), referred to as Bae herein [previously cited].
Moturu et al. (US Patent Application Publication 2017/0004260), referred to as Moturu herein [previously cited].
Davis et al. (US Patent Number 5,822,123), referred to as Davis herein [previously cited].
Brush, II et al. (US Patent Number 5,732,232), referred to as Brush herein [previously cited].
Farronato et al. (US Patent Application Publication 2015/0127577), referred to as Farronato herein.
Ninan et al. (US Patent Application Publication 2018/0101659), referred to as Ninan herein.


Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Moturu in further view of Farronato in further view of Ninan.


Regarding claim 1, Bae discloses a content selection method using a computer comprising (Bae, ¶0059-¶0060 – delivering content corresponding to target emotional state. ¶00033, ¶0090-¶0092 – computer with processor executing instructions stored in hardware memory):
acquiring a plurality of images related to intensities of at least one emotion; wherein the intensities are based on determined values of selectable criteria, which include arousal level, emotional valence, 

acquiring an intensity of the at least one emotion to which an image that a user has selected from the plurality of images is related and designating the acquired intensity 
acquiring a target emotional state that indicates an emotional state that the user has set as a target (Bae ¶0059-¶0061  - user inputs a target emotional state);
determining a content to be used to change the current emotional state to the target emotional state; and outputting the content (Bae ¶0059-¶0061 – image content combined with haptic output is generated to target the emotional state. The content is configured to correspond to the target).
However, Bae appears not to expressly disclose the limitations shown in strikethrough above.
However, in the same field of endeavor, Moturu discloses selecting content to improve adverse psychological states (Moturu, Abstract with ¶0004 and Fig. 6 with ¶0090)
including acquiring a plurality of images related to at least one emotion; displaying the plurality of images in a selectable manner in a display, and designating the acquired emotion as a current emotional state that indicates a user's current emotional state (Moturu, Fig. 1B with ¶0144-¶0145 – selection of image that matches current emotions. Selection is used to modify the plan. See also ¶0084-¶0085).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the emotion inducement of Bae to include using the selection UI of Bae for selecting current emotion based on the teachings of Moturu. The motivation 
However, Bae as modified appears not to expressly disclose tension, complexity and stress. However, in the same field of endeavor, Farronato discloses a method of selecting an emotional expression (Farronato, ¶0004-¶0005, ¶0045-¶0047), including
images related to emotional complexity (Farronato, Fig. 9 with ¶0070 – user can select primary, or secondary complex emotional states).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the emotion selection of Bae as modified to include selection of complex emotions based on the teachings of Farronato. The motivation for doing so would have been to enable the user to more accurately convey emotional states.
However, Bae as modified appears not to expressly disclose tension and stress. However, in the same field of endeavor, Ninan discloses measurement and monitoring of user mental health (Ninan, Abstract), including assessing user emotions (Ninan, ¶0042), including
user selection and reporting of tension and stress (Ninan, Figs. 1, 3-6A with ¶0042, ¶0049-¶0051, ¶0068, ¶0082-¶0083, ¶0095 – anxiety, stress, worry, and physical agitation including as muscle tension).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the emotion selection of Bae as modified to include tension and stress based on the teachings of Ninan. The motivation for doing so would have been to enable the user to more effectively assess emotional states by monitoring additional emotional states or symptoms of emotional states (Ninan, ¶0003, ¶0042-¶0047).

Regarding claim 2, Bae as modified discloses the elements of claim 1 above, and further discloses acquiring user identification information to be used to identify the user, wherein the acquiring of the plurality of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the emotion inducement system of Bae as modified to include a user profile or account based on the teachings of Moturu. The motivation for doing so would have been to more effectively assess the state of the user by tailoring the dynamic plan for the user (Moturu, ¶0031), thereby improving intervention effectiveness (Moturu, ¶0025).

Regarding claim 3, Bae discloses the elements of claim 1 above, and further discloses displaying the plurality of images in a selectable manner in the display after the acquiring of the current emotional state has been performed (Bae, Fig. 3 with ¶0052 – emotional selection UI allow the user to select a corresponding emotional valence and intensity for mapping to haptic effects. Moturu, Fig. 1B with ¶0144-¶0145 – selection of image that matches current emotions. Selection is used periodically during therapy to update the plan),
wherein the acquiring of the target emotional state includes acquiring an intensity of the at least one emotion to which the image that the user has selected from the plurality of images is related and designating the acquired intensity as the target emotional state (Bae ¶0059-¶0061 – image content combined with haptic output is generated to target the emotional state. Fig. 3 with ¶0052 – emotional selection UI includes images corresponding to emotional valence and intensity).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the current emotional state determination of Bae 

Regarding claim 6, Bae as modified discloses the elements of claim 1 above, and further discloses storing a history of the acquired current emotional state; and assigning a high priority to the intensity of the emotion when a difference between intensities of the emotion in the current emotional state which have been acquired previously and two times before is equal to or greater than a threshold (Moturu, Fig. 1B with ¶0142-¶0145 – Selection is used periodically during therapy to update the plan or at any suitable time. Assessment is added to patient improvement evaluation data, which is tracked over time. See also ¶0054-¶0055, ¶0061 – patient survey data regularly obtained over time. Fig. 1B with ¶0104-¶0110 – assessing a change in score from the user’s baseline is greater than a given threshold. Score and baseline are based on user self-evaluation. Bae Fig. 3 with ¶0052 – emotional selection UI includes images corresponding to emotional valence along the horizontal axis and intensity along the vertical axis),
wherein the displaying of the plurality of images includes sequentially displaying a plurality of images related to intensities of the emotion to which the high priority is assigned (Moturu, Fig. 1B with ¶0144-¶0145 – selection of image that matches current emotions. Selection is used periodically during therapy to update the plan. See also ¶0084-¶0085).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the current emotional state determination of Bae as modified to include periodic selection and comparison against historical selection data based on the teachings of Moturu. The motivation for doing so would have been to more effectively assess the state of the user, thereby improving intervention effectiveness (Moturu, ¶0025).

Regarding claim 7, Bae as modified discloses the elements of claim 1 above, and further discloses compensating for the acquired current emotional state, based on a current time and features of the selected image (Bae, ¶0010, ¶0057, ¶0059-¶0061 – image content based on image features is combined with haptic output is generated to target the emotional state. ¶0055 – haptic compensation corresponding to time intervals. Moturu, ¶0025, ¶0029 – appropriate time for therapeutic intervention is assessed. ¶0144-¶0145 – plan is modified following update of the current emotional state).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the current emotional state determination of Bae as modified to include periodic selection of images of representing the current emotion based on the teachings of Moturu. The motivation for doing so would have been to more effectively assess the state of the user, thereby improving intervention effectiveness (Moturu, ¶0025).

Regarding claim 8, Bae as modified discloses the elements of claim 1 above, and further discloses acquiring biometric information from the user; and compensating for the acquired current emotional state, based on the acquired biometric information (Moturu, Fig. 1B with ¶0047, ¶0050, ¶0074 – biometric data recorded through sensors. ¶0144-¶0145 – plan is modified following update of the current emotional state)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the current emotional state determination of Bae as modified to include acquiring biometric data and modifying the output based on the biometric data based on the teachings of Moturu. The motivation for doing so would have been to more effectively assess the state of the user, thereby improving intervention effectiveness (Moturu, ¶0025).

Regarding claim 9, Bae discloses a content selection device comprising: a processor; a memory; a display; and a transmitter/receiver configured to execute operations, including (Bae, ¶0059-¶0060 – delivering content corresponding to target emotional state. ¶00033, ¶0090-¶0092 – computer with processor executing instructions stored in hardware memory. The elements listed as interpreted under 35 U.S.C. 112(f) are interpreted to include the hardware processor described in Applicant’s Specification ¶0074-¶0077 and ¶0240 as published)
acquiring a plurality of images related to intensities of at least one emotion, wherein the intensities are based on determined values of selectable criteria, which include arousal level, emotional valence, 
displaying the plurality of images in a selectable manner in a display (Bae, Fig. 3 with ¶0052 – emotional selection UI includes square images corresponding to emotional valence and intensity. ¶0010, ¶0052 – display);
acquiring an intensity of the at least one emotion to which an image that the user has selected from the plurality of images is related and that designates the acquired intensity 
acquiring a target emotional state that indicates an emotional state that the user has set as a target; acquiring a target emotional state that 
determining a content to be used to change the current emotional state to the target emotional state; and outputting the content (Bae ¶0059-¶0061 – image content combined with haptic output is generated to target the emotional state. The content is configured to correspond to the target).
However, Bae appears not to expressly disclose the limitations shown in strikethrough above.
However, in the same field of endeavor, Moturu discloses selecting content to improve adverse psychological states (Moturu, Abstract with ¶0004 and Fig. 6 with ¶0090)
including acquiring a plurality of images related to at least one emotion; displaying the plurality of images in a selectable manner in a display, and designating the acquired emotion as a current emotional state that indicates a user's current emotional state (Moturu, Fig. 1B with ¶0144-¶0145 – selection of image that matches current emotions. Selection is used to modify the plan. See also ¶0084-¶0085).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the emotion inducement of Bae to include using the selection UI of Bae for selecting current emotion based on the teachings of Moturu. The motivation for doing so would have been to more effectively assess the state of the user, thereby improving intervention effectiveness (Moturu, ¶0025).
However, Bae as modified appears not to expressly disclose tension, complexity and stress. However, in the same field of endeavor, Farronato discloses a method of selecting an emotional expression (Farronato, ¶0004-¶0005, ¶0045-¶0047), including
images related to emotional complexity (Farronato, Fig. 9 with ¶0070 – user can select primary, or secondary complex emotional states).

However, Bae as modified appears not to expressly disclose tension and stress. However, in the same field of endeavor, Ninan discloses measurement and monitoring of user mental health (Ninan, Abstract), including assessing user emotions (Ninan, ¶0042), including
user selection and reporting of tension and stress (Ninan, Figs. 1, 3-6A with ¶0042, ¶0049-¶0051, ¶0068, ¶0082-¶0083, ¶0095 – anxiety, stress, worry, and physical agitation including as muscle tension).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the emotion selection of Bae as modified to include tension and stress based on the teachings of Ninan. The motivation for doing so would have been to enable the user to more effectively assess emotional states by monitoring additional emotional states or symptoms of emotional states (Ninan, ¶0003, ¶0042-¶0047).

Regarding claim 10, Bae discloses a non-transitory computer-readable recording medium that stores a content selection program that causes a computer to perform (Bae, ¶0059-¶0060 – delivering content corresponding to target emotional state. ¶00033, ¶0090-¶0092 – computer with processor executing instructions stored in hardware memory):
acquiring a plurality of images related to intensities of at least one emotion, wherein the intensities are based on determined values of selectable criteria, which include arousal level, emotional valence, 
displaying the plurality of images in a selectable manner in a display (Bae, Fig. 3 with ¶0052 – emotional selection UI includes square images corresponding to emotional valence and intensity. ¶0010, ¶0052 - display);
acquiring an intensity of the at least one emotion to which an image that a user has selected from the plurality of images is related and designating the acquired intensity 
acquiring a target emotional state that indicates an emotional state that the user has set as a target; acquiring a target emotional state that indicates an emotional state that the user has set as a target (Bae ¶0059-¶0061  - user inputs a target emotional state);
determining a content to be used to change the current emotional state to the target emotional state; and outputting the content (Bae ¶0059-¶0061 – image content combined with haptic output is generated to target the emotional state. The content is configured to correspond to the target).
However, Bae appears not to expressly disclose the limitations shown in strikethrough above.
However, in the same field of endeavor, Moturu discloses selecting content to improve adverse psychological states (Moturu, Abstract with ¶0004 and Fig. 6 with ¶0090)
including acquiring a plurality of images related to at least one emotion; displaying the plurality of images in a selectable manner in a display, and designating the acquired emotion as a current emotional state that indicates a user's current emotional state (Moturu, Fig. 1B with ¶0144-¶0145 – selection of image that matches current emotions. Selection is used to modify the plan. See also ¶0084-¶0085).

However, Bae as modified appears not to expressly disclose tension, complexity and stress. However, in the same field of endeavor, Farronato discloses a method of selecting an emotional expression (Farronato, ¶0004-¶0005, ¶0045-¶0047), including
images related to emotional complexity (Farronato, Fig. 9 with ¶0070 – user can select primary, or secondary complex emotional states).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the emotion selection of Bae as modified to include selection of complex emotions based on the teachings of Farronato. The motivation for doing so would have been to enable the user to more accurately convey emotional states.
However, Bae as modified appears not to expressly disclose tension and stress. However, in the same field of endeavor, Ninan discloses measurement and monitoring of user mental health (Ninan, Abstract), including assessing user emotions (Ninan, ¶0042), including
user selection and reporting of tension and stress (Ninan, Figs. 1, 3-6A with ¶0042, ¶0049-¶0051, ¶0068, ¶0082-¶0083, ¶0095 – anxiety, stress, worry, and physical agitation including as muscle tension).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the emotion selection of Bae as modified to include tension and stress based on the teachings of Ninan. The motivation for doing so would have .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Moturu in further view of Farronato in further view of Ninan in further view of Brush.

Regarding claim 4, Moturu as modified discloses the elements of claim 1 above, and further discloses wherein the current emotional state is expressed as a coordinate value in a coordinate plane with a horizontal axis and a vertical axis representing intensities of respective emotions, the content selection method further comprising: displaying the coordinate plane in the display 
wherein the acquiring of the target emotional state includes acquiring a coordinate value of a coordinate point corresponding to the target emotional state that the user has selected through the coordinate plane and designating the acquired coordinate value as the target emotional state (Bae ¶0064 – user selected target emotional state has an arousal (intensity) parameter).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the current emotional state determination of Bae as modified to include periodic selection of images of representing the current emotion based on the teachings of Moturu. The motivation for doing so would have been to more effectively assess the state of the user, thereby improving intervention effectiveness (Moturu, ¶0025).

displaying the coordinate plane in the display together with a coordinate point corresponding to the current emotional state after the acquiring of the current emotional state has been performed (Brush, Fig. 2 with 4:42-56 and Fig. 4 with 5:1-7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the current emotional state determination of Bae as modified to include representing the coordinate point corresponding to the emotional state on the plane based on the teachings of Brush. The motivation for doing so would have been to feed back the current estimation or selection of emotional state, thereby enabling the user to correct any erroneous inputs or calculations, improving the usefulness and accuracy of the system.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Moturu in further view of Farronato in further view of Ninan in further view of Davis.

Regarding claim 5, Bae as modified discloses the elements of claim 1, and further discloses wherein the displaying of the plurality of images includes displaying a plurality of images related to intensities of a first emotion, the content selection method further comprising: 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the current emotional state determination of Bae as modified to include periodic selection of images of representing the current emotion based on the teachings of Moturu. The motivation for doing so would have been to more effectively assess the state of the user, thereby improving intervention effectiveness (Moturu, ¶0025).
However, Bae as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Davis discloses a content selection interface (Davis, Abstract), including 
wherein the displaying of the plurality of images includes displaying a plurality of images related a first item, the content selection method further comprising: measuring a selection time lasting from when the plurality of images are displayed until the image is selected by the user; and displaying, in a selectable manner, a plurality of images related to a second item when the measured selection time is shorter than or equal to a predetermined time, the second item differing from the first item (Davis, Abstract with Fig. 43A-G with 35:7-32, 35:38-49, Fig. 46 with 37:8-56, 38:12-41, 39:59-40:37 – inactivity is measured from the time when the menu is activated until the next user selection. Help popup is shown in response to the selection time exceeding a threshold. A plurality of menu items (each of which is different than the other) outside of the help popup are displayed both before and after the predetermined threshold).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the emotional state selection of Bae as modified to include measuring a selection time for displaying a help prompt in addition to the interface based on the .




Response to Arguments

Applicant’s arguments dated 10/18/2021 regarding rejections under prior art have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175